DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner points out that the primary reference, Wan (KR 100921171 B1), is a translated reference.  The translated text has been provided however this text does not contain page or paragraph numbers.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (KR 100921171 B1) hereinafter referred to as Wan.
Regarding Claims 1 and 12, Wan discloses An authentication method comprising: mapping and registering, by an authentication supporting server, [Abstract and Figure 1, integrated management server (3) equates to the “authentication supporting server”] 
a first ID [Abstract, personal identification code equates to “a first ID”] 
issued to a first user by a first SP server from among a plurality of SP servers, and a first site of the first SP server [Abstract, site identification code equates to the “first site of the first SP server”] 
which is an issuance server; [As information and communication technologies and networks have developed rapidly, using the services or goods online, or were generalized to purchase. If you are a member for each site offering or selling goods to services, in the course of managing your username and password for each site, and a member personal information is entered on the site server to the complexity of the flow of information and personal information management concerns have increased] [Site identification code management section 31 is the separation of the site server (2) to site sign unit 11 of the terminal 1 is used to find the personal identification code used to log in to the site server (2) providing a service administer the site identifying code, personal identification code is used as the site server (2) stores the server-specific sites, such as additional necessary cryptographic key site information, (2) the additional information associated with the site identification code] [First, a user who wants to use the services of the site server (2) connected to the site through the terminal (1) (S100). The previous service screen provided by the site to the server (2) is still in the login screen, you can choose to log in using a personal identification code. Where there a description of the authentication of the site server (2) using a personal identification code also provided to allow the user to view] [On the other hand, the site server 7 includes a personal identification code, the authentication section 71, a personal identification code issuing section 72, a personal identification code management section 76, a mileage exchange unit 77 and the site database (79)] 
and when the authentication supporting server receives the first ID from a second SP server from among the plurality of SP servers, [In addition, the personal identification code to input the encryption key used to encrypt to authenticate personal identification code from the issuing process of the personal identification code or by the input value or one-time password varying with the passage of time described with reference to Figure 3 when set undercoating anti-theft lock, it may provide a window for entering the authentication information for the use of a personal identification code (S220)]
returning information regarding the first site mapped onto the first ID to the second SP server. [In addition, the online service providing method for a non-subscription customers with a personal identification code of the present invention, and a reception step of receiving a given request of the personal identification code from the user of the terminal who wants to use the services of the site server, the terminal of the user If a and by using the personal identification code stored in a storage device coupled logged in user to be served, including the use of: storing in association at least some of the information generated in the process of providing the service to the personal identification code and it characterized in that]
Regarding Claim 2, Wan discloses wherein the first ID is an ID which is used to log in to sites provided by the plurality of SP servers. [Online service providing method for a non-subscription customers with a personal identification code of the present invention for solving the same problem as above is associated with the site identification code information about the site server to be used for generation of a personal identification code to log in to the site server and by site management step of storing and managing, even if not the input information regarding the user is characterized by comprising a generation step of generating a personal identification code to be used to log in to the server site]
Regarding Claim 3, Wan discloses wherein the first user is a member of the first site, but is not a member of a second site provided by the second SP server. [The present invention through a personal identification code, quasi-distributed to any of the user to a non-subscription customers unwilling to input personal information, to generate the integrated management server for a membership to a web site that provides a service, such as the Internet, lectures, online shopping mall by making use of the service, thereby improving the reliability of the site to give a worry about leakage of personal information providing service – teaches that a user is initially not a member of a site but then can gain membership to a site] [The present invention relates to a computer readable recording medium recording a method and a program that can be provided with the online service using a personal identification code without having a membership to a site that provides the service – the user can thus be a member of one site but not a member of another site and still gain access to that site]
Regarding Claim 4, Wan discloses wherein the first user is a member of the first site, [The present invention through a personal identification code, quasi-distributed to any of the user to a non-subscription customers unwilling to input personal information, to generate the integrated management server for a membership to a web site that provides a service, such as the Internet, lectures, online shopping mall by making use of the service, thereby improving the reliability of the site to give a worry about leakage of personal information providing service – teaches that a user is initially not a member of a site but then can gain membership to a site] 
and the first SP server is configured to automatically generate the first ID by using customer information of the first user owned by the first SP server. [Abstract, a site server(2) which is used to generate the personal identification code with a site identification code, and then store/manage the associated result; generating personal identification codes which are assigned to arbitrary un-registered users; and receiving the allocation request of the personal identification codes, directly or through the site server from a terminal(1) of a user]
Regarding Claim 6, Wan discloses wherein the first SP server is configured to register the first ID and a PW set by the first user as it’s on DB and to perform an authentication procedure for logging in to a second site of the second SP server using the first ID with reference to the DP. [the online service providing system for non-subscribing customers with a personal identification code of the present invention, the personal identification code authentication unit that receives the grant request from the personal identification code from the user of the terminal who wants to use the services of the site server, wherein If the user logged in using the personal identification code stored in the user's terminal and the combined storage server receives the service, to at least some of the information generated in the process of providing of the service stored in association with the personal identification code It characterized in that it comprises a personal identification code management]
Regarding Claim 7, Wan discloses wherein the second SP server is configured to redirect a mobile terminal of the first user to a login page of the first site to log in to the second site by using the first ID, wherein the first SP server is configured to redirect the mobile terminal of the first user to the second site after performing the authentication procedure. [Personal identification code authentication unit 21 for using a personal identification code issued by the integrated management server 3 authenticate the user to log in to the site, authentication of the actual personal identification code is made in the integrated management server (3) , according to the results using a personal identification code, transmitted together with the login request is redirected to the site server (2) to provide a login screen] [the integrated authentication unit 36 sites the login request of the user to authenticate the individual identification code of the user and, via the terminal (1) to be logged in to a site server (2) with a personal identification code according to the result of the server ( 2) it makes it redirects to]
Regarding Claim 8, Wan discloses wherein, when authentication succeeds, the first SP server is configured to transmit the owned customer information of the first user to the second DP server through the mobile terminal of the first user which is redirected to the second site. [The integrated management server 3, and create a site identifying code for the site server 2, is used to log in to the site server 2, information required for generation and authentication of a personal identification code, to distribute to any user to the site in conjunction with the identification code stored in the integrated database (39) (S2)]
Regarding Claim 9, Wan discloses further comprising recording, by the authentication supporting server, a login history using the first ID received from the second SP server. [a personal identification code using to log history]
Regarding Claim 10, Wan discloses further comprising: mapping and registering, by the authentication supporting server, a second ID issued to a second user by the second SP server and a second site of the second SP server which is an issuance server, [As information and communication technologies and networks have developed rapidly, using the services or goods online, or were generalized to purchase. If you are a member for each site offering or selling goods to services, in the course of managing your username and password for each site, and a member personal information is entered on the site server to the complexity of the flow of information and personal information management concerns have increased] [Site identification code management section 31 is the separation of the site server (2) to site sign unit 11 of the terminal 1 is used to find the personal identification code used to log in to the site server (2) providing a service administer the site identifying code, personal identification code is used as the site server (2) stores the server-specific sites, such as additional necessary cryptographic key site information, (2) the additional information associated with the site identification code] [First, a user who wants to use the services of the site server (2) connected to the site through the terminal (1) (S100). The previous service screen provided by the site to the server (2) is still in the login screen, you can choose to log in using a personal identification code. Where there a description of the authentication of the site server (2) using a personal identification code also provided to allow the user to view] [On the other hand, the site server 7 includes a personal identification code, the authentication section 71, a personal identification code issuing section 72, a personal identification code management section 76, a mileage exchange unit 77 and the site database (79) – the reference teaches that the same process can be used for multiple sites and multiple ID’s] 
and when the authentication supporting server receives the second ID from the first SP server, [In addition, the personal identification code to input the encryption key used to encrypt to authenticate personal identification code from the issuing process of the personal identification code or by the input value or one-time password varying with the passage of time described with reference to Figure 3 when set undercoating anti-theft lock, it may provide a window for entering the authentication information for the use of a personal identification code (S220) – the reference teaches that the same process can be used for multiple sites and multiple ID’s] 
returning information regarding the second site mapped onto the second ID to the first SP server. [In addition, the online service providing method for a non-subscription customers with a personal identification code of the present invention, and a reception step of receiving a given request of the personal identification code from the user of the terminal who wants to use the services of the site server, the terminal of the user If a and by using the personal identification code stored in a storage device coupled logged in user to be served, including the use of: storing in association at least some of the information generated in the process of providing the service to the personal identification code and it characterized in that – the reference teaches that the same process can be used for multiple sites and multiple ID’s]
Regarding Claims 13 and 14, Wan discloses An authentication method comprising: a mobile terminal being issued an ID from a first SP server from among a plurality of SP servers, [First, a user who wants to use the services of the site server (2) connected to the site through the terminal (1) (S100). The previous service screen provided by the site to the server (2) is still in the login screen, you can choose to log in using a personal identification code. Where there a description of the authentication of the site server (2) using a personal identification code also provided to allow the user to view] [On the other hand, the site server 7 includes a personal identification code, the authentication section 71, a personal identification code issuing section 72, a personal identification code management section 76, a mileage exchange unit 77 and the site database (79)] 
and requesting, by the mobile terminal, login to a second site of a record SP server from among the plurality of SP servers with the issued ID, [Subsequently, using a personal identification code from the terminal 1, the authentication program to log in to the site server (2) is driven (S210). Driving a result of the authentication program executed in the S210 may be configured as shown in Fig. Via the authentication program selected personal identification code that can be used in the terminal (1) (S212) to use to log in to the site server (2)] 
wherein the ID is mapped onto a first site of the first SP server which is an issuance server, [In addition, the present invention is to provide a method and a system to increase the good feeling for the site to provide a service by managing integrated mileage generated by site using a service of a site through the personal identification code, to increase the effectiveness of the mileage will be] [Site identification code management section 31 is the separation of the site server (2) to site sign unit 11 of the terminal 1 is used to find the personal identification code used to log in to the site server (2) providing a service administer the site identifying code, personal identification code is used as the site server (2) stores the server-specific sites, such as additional necessary cryptographic key site information, (2) the additional information associated with the site identification code] [On the other hand, the site server 7 includes a personal identification code, the authentication section 71, a personal identification code issuing section 72, a personal identification code management section 76, a mileage exchange unit 77 and the site database (79)] 
and is registered at an authentication supporting server, [Site identification code management section 31 is the separation of the site server (2) to site sign unit 11 of the terminal 1 is used to find the personal identification code used to log in to the site server (2) providing a service administer the site identifying code, personal identification code is used as the site server (2) stores the server-specific sites, such as additional necessary cryptographic key site information, (2) the additional information associated with the site identification code] 
wherein the second SP server is configured to receive information regarding the first site mapped onto the ID from the authentication supporting server, [In addition, the online service providing method for a non-subscription customers with a personal identification code of the present invention, and a reception step of receiving a given request of the personal identification code from the user of the terminal who wants to use the services of the site server, the terminal of the user If a and by using the personal identification code stored in a storage device coupled logged in user to be served, including the use of: storing in association at least some of the information generated in the process of providing the service to the personal identification code and it characterized in that]
and to request the first site to perform authentication necessary for logging in to the second site. [In addition, the personal identification code to input the encryption key used to encrypt to authenticate personal identification code from the issuing process of the personal identification code or by the input value or one-time password varying with the passage of time described with reference to Figure 3 when set undercoating anti-theft lock, it may provide a window for entering the authentication information for the use of a personal identification code (S220)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wan, as applied to Claim 1, above, in view of Lee et al., (US 20040117383 A1 A1) hereinafter referred to as Lee.
Regarding Claim 5, Wan does not explicitly teach wherein when the customer information of the first user used to generate the first ID is changed, the first SP server is configured to change the first ID according to the changed customer information and wherein the authentication method further comprises receiving, by the authentication support server, the changed first ID from the first SP server and replacing the existing first ID with the changed first ID.
Lee teaches wherein when the customer information of the first user used to generate the first ID is changed, the first SP server is configured to change the first ID according to the changed customer information and wherein the authentication method further comprises receiving, by the authentication support server, the changed first ID from the first SP server and replacing the existing first ID with the changed first ID. [paragraph 0072, the CSR can just change and enter the new customer information such as name, address, phone number, e-mail, etc. In response, the HTTP server 52 requests the database interface 70 to update the customer id information field 112 with the new information and record the change in the customer modification history field 118 of the specific customer record 62a] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Lee with the disclosure of Wan. The motivation or suggestion would have been to ensure the correct and most updated information is associated with the ID. (Abstract and throughout regarding managing customer information)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wan, as applied to Claim 1, above, in view of Zhang et al., "Poster: Towards Fully Distributed User Authentication with Blockchain", IEEE, Symposiumon Privacy-Aware Computing, August 2017, pp.202-203 hereinafter referred to as Zhang.
Regarding Claim 11, Wan does not explicitly teach wherein the authentication supporting server is a server constituting a blockchain network.
Zhang teaches wherein the authentication supporting server is a server constituting a blockchain network. [Abstract, In this paper, we design a fully distributed user authentication framework with the blockchain technology. In our scheme, a user stores her identity in the blockchain, stores her encrypted personal information in a off-blockchain storage, and attaches a smart contract which grants different permissions to each website/application] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Lin with the disclosure of Wan. The motivation or suggestion would have been to enhance the security of authentication with the use of blockchain. (Abstract and throughout)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497